363 S.E.2d 229 (1988)
88 N.C. App. 397
Cindy Lou STRICKLAND, Administratrix of the Estate of Larry Christopher Locklear, Deceased
v.
Teressa Deal JACOBS and Martha Ivey Deal.
No. 8716SC441.
Court of Appeals of North Carolina.
January 5, 1988.
*230 Musselwhite, Musselwhite & McIntyre by W. Edward Musselwhite, Jr., and McLean, Stacy, Henry & McLean by H.E. Stacy, Jr., Lumberton, for plaintiff-appellee.
Murray, Regan & Regan by Cabell J. Regan, Lumberton, and Maupin, Taylor, Ellis & Adams by John C. Millberg, Raleigh, for defendants-appellants.
EAGLES, Judge.
Defendant first argues that the trial court erred in failing to grant her motion to amend the order for a new trial. She contends that Rule 52(a)(2) of our Rules of Civil Procedure and Andrews v. Peters, 318 N.C. 133, 347 S.E.2d 409 (1986), required the trial court to make findings of fact showing the grounds upon which it granted the new trial. We disagree. In ruling on a motion for a new trial under Rule 59(a), absent a specific request made pursuant to Rule 52(a)(2), a trial court is not required to either state the reasons for its decision or make findings of fact showing those reasons. Edge v. Metropolitan Life Ins. Co., 78 N.C.App. 624, 337 S.E.2d 672 (1985); cf., G.S. 1A-1, Rule 50(c) and G.S. 1A-1, Rule 59(d). In Andrews v. Peters, supra, our Supreme Court held that, when requested, the trial court must make findings of fact and conclusions of law sufficiently specific to allow for meaningful appellate review, even on rulings resting in the trial court's discretion. Here, however, defendant failed to make a timely request for findings.
A Rule 59(e) motion to amend the trial court's judgment or order is, of course, made subsequent to the judgment and is, itself, a matter within the trial court's discretion. See Hamlin v. Austin, 49 N.C.App. 196, 270 S.E.2d 558 (1980). A request for the trial court to amend its order to include specific findings of fact after the order has already been issued is not a timely request for findings under Rule 52(a)(2). See 76 Am.Jur.2d, "Trial," section 1255 (1975). Denying defendant's motion to amend the order to include what defendant properly could have requested prior to its issuance was not an abuse of the trial court's discretion.
Defendant next contends the trial court erred in granting a new trial. When the trial court grants or denies a motion for a new trial without making findings of fact, our review is limited to determining whether the record indicates that the ruling amounts to a manifest abuse of discretion. Worthington v. Bynum and Cogdell v. Bynum, 305 N.C. 478, 290 S.E.2d 599 (1982). We find no abuse of discretion. Plaintiff's motion stated several grounds upon which the trial court, in the exercise of its discretion, could have granted a new trial. In addition, the record indicates the defendant cried during much of the trial and that the trial judge was concerned about its prejudicial effect on the proceedings.
Affirmed.
MARTIN and PARKER, JJ., concur.
MARTIN, J., concurred in this opinion prior to 31 December 1987.